DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because there is an apparent typo in figure 3A.  In figure 3A, ref # 211 should be ref # 210 based on paragraphs 0035-0038 & figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, & 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubert et al. (Pub No. US 2019/0084682 A1).  
Regarding claim 1
	Aubert teaches a heater mat (See figure 13, ref # 193) for heating an airfoil (See paragraph 0051 & figures 4A-4D, ref # 130) having a chord, (See figures 4A-4D, ref # 133) a leading edge, (See figures 4A-4D, ref # 135) and a trailing edge, (See figures 4A-4D, ref # 136) comprising: a first zone element (See figures 4A-4D, ref # 165d & 165h) configured to heat a first chord-wise segment of the airfoil; (See paragraph 0058 & figures 4A-4D, ref # 130) a second zone element (See figures 4A-4D, ref # 165c & 165g) configured to heat a second chord-wise segment of the airfoil (See figures 4A-4D, ref # 130) that is adjacent to the first chord-wise segment of the airfoil; (See figures 4A-4D, ref # 130) and a first zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) located at the leading edge (See paragraph 0064 & figure 13, ref # 195) of 

Regarding claims 4 & 13
	Aubert teaches further comprising an inner zone element (See figures 4A-4D, ref # 161a-161d) configured to heat an inboard chord-wise segment (See figures 4A-4D, ref # 141) of the airfoil, (See figures 4A-4D, ref # 130) and an inner zone busbar (See figures 4A-4D, ref # 165d & 165h) located on the trailing edge (See paragraphs 0062, 0064, & figures 8 & 9) of the heater mat (See figure 13, ref # 193) and electrically coupled to the inner zone element.  (See paragraphs 0051, 0062, 0064, & figures 4A-4D, 8, 9, 12, & 13, ref # 161a-161d)  

Regarding claims 5 & 14
	Aubert teaches wherein the second zone element (See figures 4A-4D, ref # 165c & 165g) overlaps the first zone busbar.  (See paragraphs 0058, 0062, 0064, 0069, & figures 4B, 4D, 12, & 13, ref # 173)  

Regarding claim 6
	Aubert teaches further comprising a second zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) located at the leading edge (See paragraph 0064 & figure 13, ref # 195) of the heater mat (See figure 13, ref # 193) and electrically coupled to the second zone element, (See figures 4A-4D, ref # 165c & 165g) and a 1465667.33900/126258USO1 4840-5346-8084third zone element (See figures 4A-4D, ref # 165b & 165f) configured to heat a third chord-wise segment of the airfoil (See figures 4A-4D, ref # 130) that is 

Regarding claim 7
	Aubert teaches wherein the third zone element (See figures 4A-4D, ref # 165b & 165f) overlaps the second zone busbar.  (See paragraphs 0058, 0062, 0064, 0069, & figures 4B, 4D, 12, & 13, ref # 173)  

Regarding claims 8 & 15
	Aubert teaches wherein the first zone element (See figures 4A-4D, ref # 165d & 165h) and the first zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) are laid first, the second zone element (See figures 4A-4D, ref # 165c & 165g) and the second zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) are laid second, and the third zone element (See figures 4A-4D, ref # 165b & 165f) is laid third such that the second zone element (See figures 4A-4D, ref # 165c & 165g) overlaps the first zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) and the third zone element (See figures 4A-4D, ref # 165b & 165f) overlaps the second zone busbar.  (See paragraphs 0058, 0062, 0064, 0069, & figures 4B, 4D, 12, & 13, ref # 173)  

Regarding claim 9
	Aubert teaches wherein the first chord-wise segment (See figures 4A-4D, segment where ref # 165d & 165h is located) of the airfoil (See figures 4A-4D, ref # 130) is outboard relative to the second chord-wise segment (See figures 4A-4D, segment where ref # 165c & 

Regarding claim 10
	Aubert teaches a heater mat (See figure 13, ref # 193) for heating an airfoil (See paragraph 0051 & figures 4A-4D, ref # 130) having a chord, (See figures 4A-4D, ref # 133) a leading edge, (See figures 4A-4D, ref # 135) and a trailing edge, (See figures 4A-4D, ref # 136) comprising: a first zone element (See figures 4A-4D, ref # 165d & 165h) configured to heat a first chord-wise segment of the airfoil; (See paragraph 0058 & figures 4A-4D, ref # 130) a second zone element (See figures 4A-4D, ref # 165c & 165g) configured to heat a second chord-wise segment of the airfoil (See figures 4A-4D, ref # 130) that is adjacent to the first chord-wise segment of the airfoil; (See figures 4A-4D, ref # 130) and a first zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) located at the leading edge (See paragraph 0064 & figure 13, ref # 195) of the heater mat (See figure 13, ref # 193) and electrically coupled to the first zone element; (See paragraphs 0052, 0058, 0062, 0064, & figures 4A-4D & 12, ref # 165d & 165h) and a second zone busbar (See figures 4B, 4D, 12, & 13, ref # 173) located at the leading edge (See paragraph 0064 & figure 13, ref # 195) of the heater mat (See figure 13, ref # 193) and electrically coupled to the second zone element.  (See figures 4A-4D, ref # 165c & 165g)  

Regarding claim 16
	The operation of the apparatus of claims 10 & 14 meets the limitation of the method of claim 16.   

Regarding claims 17-18
	The operation of the apparatus of claims 10 & 13 meets the limitation of the method of claims 17 & 18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, 12, 19, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert et al. (Pub No. US 2019/0084682 A1) as applied to claims 1, 10, & 16 above, and further in view of Carpino, II et al. (Pub No. US 2006/0201933 A1).  
Regarding claims 2 & 11

	However, Carpino teaches wherein the first zone element (See figures 3A & 4, ref # 300 & 400) and the second zone element (See figures 3A & 4, ref # 300 & 400) are etched (See paragraph 0019) to resemble a spring.  (See paragraphs 0002, 0018-0019, 0021, 0028, 0063, & figure 4)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first zone element and the second zone element that are etched to resemble a spring as taught by Carpino in the aircraft of Aubert, since forming heating elements in a spring-like shape is a well-known shape in the art.  

Regarding claims 3 & 12
	Aubert is silent about wherein the first zone element and the first zone busbar are formed monolithically.  
	However, Carpino teaches wherein the first zone element (See figures 3A & 4, ref # 300 & 400) and the first zone busbar (See figures 3A & 4, ref # 302 & 402) are formed monolithically.  (See paragraphs 0002, 0018-0019, 0021, 0028, 0063, & figures 3A & 4)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first zone element and the first zone busbar that are formed monolithically as taught by Carpino in the aircraft of Aubert, so as to supply energy to the heating element/zone element.  


	The operation of the apparatus of claims 2 or 11 meets the limitation of the method of claim 19.  

Regarding claim 20
	The operation of the apparatus of claims 3 or 12 meets the limitation of the method of claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Hindel et al. (Pub No. US 2006/0043240 A1) discloses an aircraft and method, de-icing an aircraft surface, a heater mat, a heater element, a busbar, the zone elements are etched to resemble a spring, and the zone element and busbar are formed monolithically.  The reference Paulson et al. (Pub No. US 2018/0346133 A1) discloses an aircraft and method, a heater mat for heating an airfoil having a chord, a leading edge, and a trailing edge, comprising: a first zone element configured to heat a first chord-wise segment of the airfoil; a second zone element configured to heat a second chord-wise segment of the airfoil that is adjacent to the first chord-wise segment of the airfoil; a first zone busbar located at the leading edge of the heater mat and electrically coupled to the first zone element; and a second zone busbar located at the leading edge of the heater mat and electrically coupled to the second zone element; wherein the first zone element and the first zone busbar are laid first, then the second zone element and the second zone busbar are laid second; further comprising .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647